1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    KENNETH G. MCDONALD,                                  Case No. 2:17-cv-03066-RFB-DJA
4                                            Plaintiff                    ORDER
5            v.
6    BRIAN WILLIAMS et al.,
7                                       Defendants
8
9           Due to a rescheduling of the inmate early mediation conference (ECF No. 22), the

10   Court extends the stay until Wednesday, September 25, 2019. The status report is also

11   due on that date. During this stay period and until the Court lifts the stay, no other

12   pleadings or papers may be filed in this case, and the parties may not engage in any

13   discovery, nor are the parties required to respond to any paper filed in violation of the stay

14   unless specifically ordered by the Court to do so.

15          For the foregoing reasons, it is ordered that the stay is extended until Wednesday,

16   September 25, 2019.

17          It is further ordered that the Office of the Attorney General will file the report form

18   regarding the results of the stay on Wednesday, September 25, 2019.

19
20          DATED THIS 20th day of August 2019.

21
22                                              DANIEL J. ALBREGTS
                                                UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
